Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
November 16, 2020 (the “Effective Date”), by and between Future FinTech Group
Inc., a Florida corporation (the “Company”), and Yang Liu (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship between the Executive and the
Company.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:

 

1. EMPLOYMENT.

 

1.1 Agreement to Employ. The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of this Agreement,
as an officer and employee of the Company.

 

1.2 Duties and Schedule. Executive shall serve as the Company’s Chief Operation
Officer of the Company and shall be subject to the bylaws of the Company and
determined by the Board of Directors of the Company (the “Board”). The Executive
hereby agrees to devote his best efforts to the faithful performance of his
duties and to the promotion and advancement of the business and affairs of the
Company. The Executive shall report directly to the CEO and shall have such
responsibilities as designated by the CEO to the extent that such
responsibilities are not inconsistent with all applicable laws, regulations and
rules. Executive shall devote his best efforts and all of his business time to
his position with the Company and shall have no other employment with a third
party during the Term.

 

2. TERM OF EMPLOYMENT. Unless Executive’s employment shall sooner terminate
pursuant to Section 4, the Company shall employ Executive for a one-year term
commencing on the Effective Date (the “Term”), which Term shall be renewable
upon mutual agreement of the Company and the Executive.

 

3. COMPENSATION.

 

3.1 Salary and Bonus. Executive’s salary during the Term shall be US$ 1 per year
after tax (the “Salary”). At the sole discretion of the Board, or any committee
duly designated by the Board and authorized to act thereto, the Executive shall
be eligible for an annual cash or equity bonus.

 

3.2 Vacation. Executive shall be entitled to 8 days of paid vacation per year.
In the event that Executive remains employed by the Company for one year or
more, Executive shall be entitled to 12 days of paid vacation.

 

3.3 Business Expenses. Executive shall be reimbursed by the Company for all
ordinary and necessary expenses incurred by Executive; provided that they are
incurred and approved in writing in accordance with the Company’s expense
policy.

 

3.4 Benefits. During the Term, Executive shall be allowed to participate, on the
same basis generally as other employees of the Company, in all general employee
benefit plans and programs, including improvements or modifications of the same,
which may exist as of the Effective Date or thereafter and which are made
available by the Company to all or substantially all of its employees. Except as
specifically provided herein, nothing in this Agreement is to be construed or
interpreted to increase or alter in any way the rights, participation, coverage,
or benefits under such benefit plans or programs to other than those provided to
other employees pursuant to the terms and conditions of such benefit plans and
programs.

 

 

 

 

4. TERMINATION.

 

4.1 Death. This Agreement shall terminate immediately upon the death of
Executive, and Executive’s estate or Executive’s legal representative, as the
case may be, shall be entitled to Executive’s accrued and unpaid Salary as of
the date of Executive’s death, plus all other compensation and benefits that
were vested through the date of Executive’s death.

 

4.2 Disability. In the event of Executive’s Disability, this Agreement shall
terminate and Executive shall be entitled to (a) accrued and unpaid Salary and
vacation through the first date that a Disability is determined; and (b) all
other compensation and benefits that were vested through the first date that a
Disability has been determined. “Disability” means the good faith determination
of the Board that Executive has become so physically or mentally incapacitated
or disabled as to be unable to satisfactorily perform his duties hereunder for a
period of ninety (90) consecutive calendar days or for one- hundred twenty (120)
days in any three-hundred sixty (360) day period, such determination based upon
a certificate as to such physical or mental disability issued by a licensed
physician and/or psychiatrist (as the case may be) mutually agreed upon by
Executive and the Company.

 

4.3 Termination by Company for Cause. The Company may terminate the Executive
for Cause and such termination shall take effect upon the receipt by Executive
of the Notice of Termination. Upon the effective date of the termination for
Cause, Executive shall be solely entitled to accrued and unpaid Salary through
such effective date. “Cause” means: (i) engaging in any act, omission or
misconduct that is injurious to the Company or an affiliate; (ii) gross
negligence or willful misconduct in connection with the performance of duties;
(iii) conviction of a criminal offense (other than minor traffic offenses); (iv)
fraud, embezzlement or misappropriation of funds or property of the Company or
an affiliate; (v) material breach of any term of any employment or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Executive and the Company or an affiliate; (vi) the entry of
an order duly issued by any regulatory agency (including federal, state and
local regulatory agencies and self-regulatory bodies) having jurisdiction over
the Company or an affiliate requiring the removal of the Executive from any
office held with the Company or prohibiting the Executive from participating in
the business or affairs of the Company or any affiliate; or (vii) the revocation
or threatened revocation of any of the Company’s or an affiliate’s government
licenses, permits or approvals, which is primarily due to the Executive’s action
or inaction and such revocation or threatened revocation would be alleviated or
mitigated in any material respect by the termination of the Executive’s
employment or services with the Company or an affiliate.

 

4.4 Voluntary Termination by Executive. The Executive may voluntarily terminate
his employment for any reason and such termination shall take effect 30 days
after the receipt by Company of the Notice of Termination. Upon the effective
date of such termination, Executive shall be entitled to (a) accrued and unpaid
Salary and vacation through such termination date; and (b) all other
compensation and benefits that were vested through such termination date. In the
event Executive is terminated without notice, it shall be deemed a termination
by the Company for Cause.

 

4.5 Notice of Termination. Any termination of the employment by the Company or
the Executive shall be communicated by a notice in accordance with Section 8.4
of this Agreement (the “Notice of Termination”). Such notice shall (a) indicate
the specific termination provision in this Agreement relied upon and (b) if the
termination is for Cause, the date on which the Executive’s employment is to be
terminated.

 

4.6 Severance. The Executive shall not be entitled to severance payments upon
any termination provided in Section 4 herein.

 

5. EMPLOYEE’S REPRESENTATION. The Executive represents and warrants to the
Company that: (a) he is subject to no contractual, fiduciary or other obligation
which may affect the performance of his duties under this Agreement; (b) he has
terminated, in accordance with their terms, any contractual obligation which may
affect his performance under this Agreement; and (c) his employment with the
Company will not require him to use or disclose proprietary or confidential
information of any other person or entity.

 



2

 



 

6. CONFIDENTIAL INFORMATION Except as permitted or directed by the Board of
Directors of the Company in writing, during the time the Executive is employed
by the Company or at any time thereafter, the Executive shall not use for his
personal purposes nor divulge, furnish, or make accessible to anyone or use in
any way (other than in the ordinary course of the business of the Company) any
confidential or secret information or knowledge of the Company, whether
developed by himself or by others. Such confidential and/or secret information
encompassed by this Section 6 includes, but is not limited to, the Company’s
customer and supplier lists, trade secrets, ideas, concepts, designs, software,
coding, configurations, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts processes, techniques, formulas, improvements,
inventions, domain names, data, know-how, discoveries, copyrightable materials,
marketing plans and strategies, sales and financial reports and forecasts,
studies, reports, records, books, contracts, instruments, surveys, computer
disks, diskettes, tapes, computer programs and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities). The Executive agrees to refrain from any acts or omissions that
would reduce the value of any confidential or secret knowledge or information to
the Company, both during his employment hereunder and at any time after the
termination of his employment. The Executive’s obligations of confidentiality
under this Section 6 shall not apply to any knowledge or information that is now
published publicly or that subsequently becomes generally publicly known, other
than as a direct or indirect result of a breach of this Agreement by the
Executive.

 

7. NON-COMPETITION: NON-SOLICITATION; INVENTIONS.

 

7.1 Non-Competition. During the employment of the Executive under this Agreement
and for a period of six (6) months after termination of such employment, the
Executive shall not at any time compete on his own behalf, or on behalf of any
other person or entity, with the Company or any of its affiliates within all
territories in which the Company does business with respect to the business of
the Company or any of its affiliates as such business shall be conducted on the
date hereof or during the employment of the Executive under this Agreement. The
ownership by the Executive of not more than 5% of a corporation, partnership or
other enterprise shall not constitute a violation hereof.

 

7.2 Non-Solicitation. During the employment of the Executive under this
Agreement and thereafter Executive shall not at any time (i) solicit or induce,
on his own behalf or on behalf of any other person or entity, any employee of
the Company or any of its affiliates to leave the employ of the Company or any
of its affiliates; or (ii) solicit or induce, on his own behalf or on behalf of
any other person or entity, any customer or Prospective Customer of the Company
or any of their respective affiliates to reduce its business with the Company or
any of its affiliates. For the purposes of this Agreement, “Prospective
Customer” shall mean any individual, corporation, trust or other business entity
which has either (a) entered into a nondisclosure agreement with the Company or
any Company subsidiary or affiliate or (b) has within the preceding 12 months
received a currently pending and not rejected written proposal in reasonable
detail from the Company or any of the Company’s subsidiary or affiliate.

 

7.3 Inventions and Patents. The Company shall be entitled to the sole benefit
and exclusive ownership of any intellectual property including but not limited
to copy rights, designs and patents, inventions or improvements in products,
processes, or other things that may be made or discovered by Executive while he
is in the service of the Company, and all patents for the same. During the Term,
Executive shall do all acts necessary or required by the Company to give effect
to this section and, following the Term, Executive shall do all acts reasonably
necessary or required by the Company to give effect to this section. In all
cases, the Company shall pay all reasonable costs and fees associated with such
acts by Executive.

 

7.4 Return of Property. The Executive agrees that all property in the
Executive’s possession that he obtains or is assigned in the course of his
employment with the Company, including, without limitation, all documents,
reports, manuals, memoranda, customer lists, credit cards, keys, access cards,
and all other property relating in any way to the business of the Company, is
the exclusive property of the Company, even if the Executive authored, created,
or assisted in authoring or creating such property. The Executive shall return
to the Company all such property immediately upon termination of employment or
at such earlier time as the Company may request.

 

7.5 Court Ordered Revisions. If any portion of this Section 7 is found by a
court of competent jurisdiction to be invalid or unenforceable, but would be
valid and enforceable if modified, this Section 7 shall apply with such
modifications necessary to make this Section 7 valid and enforceable. Any
portion of this Section 7 not required to be so modified shall remain in full
force and effect and not be affected thereby.

 

3

 

 

7.6 Specific Performance. The Executive acknowledges that the remedy at law for
any breach of any of the provisions of Section 7 will be inadequate, and that
the Company shall be entitled, in addition to any remedy at law or in equity, to
preliminary and permanent injunctive relief and specific performance.

 

8. MISCELLANEOUS.

 

8.1 Indemnification. The Company and each of its subsidiaries shall, to the
maximum extent provided under applicable law, indemnify and hold Executive
harmless from and against any expenses, including reasonable attorney’s fees,
judgments, fines, settlements and other legally permissible amounts (“Losses”),
incurred in connection with any proceeding arising out of, or related to,
Executive’s employment by the Company, other than any such Losses incurred as a
result of Executive’s negligence or willful misconduct. The Company shall,
assume the defense of the action or proceeding against the Executive mentioned
above and will employ counsel reasonably satisfactory to the Executive and will
pay the reasonable fees and expenses of such counsel, or advance to Executive
any expenses, including attorney’s fees and costs of settlement, incurred in
defending any such proceeding to the maximum extent permitted by applicable law.
Such costs and expenses incurred by Executive in defense of any such proceeding
shall be paid by the Company or applicable subsidiary in advance of the final
disposition of such proceeding promptly upon receipt by the Company of (a)
written request for payment; (b) appropriate documentation evidencing the
incurrence, amount and nature of the costs and expenses for which payment is
being sought; and (c) an undertaking adequate under applicable law made by or on
behalf of Executive to repay the amounts so advanced if it shall ultimately be
determined pursuant to any non-appealable judgment or settlement that Executive
is not entitled to be indemnified by the Company or any subsidiary thereof. If
the Company obtains director and officer insurance coverage for any period in
which Executive was an officer of the Company, Executive shall be a named
insured and shall be entitled to the coverage thereunder.

 

8.3 Applicable Law. Except as may be otherwise provided herein, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Florida, applied without reference to principles of conflict of laws. Any legal
action or proceeding arising out of or relating to this Agreement shall be
brought in the courts in the State of Florida.

 

8.4 Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors or legal representatives.

 

8.5 Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other party, by an international mail
courier, or by registered or certified mail, return receipt requested, postage
prepaid,

 

addressed as follows:

 

If to the Executive:

 

Attn: Yang Liu

 

If to the Company:

Future FinTech Group Inc.

Room 2302, South Tower T1, Kaisa Plaza

No. 86 Jianguo Avenue, Chaoyang District

Beijing, China 100025

Attn: the CEO Shanchun Huang







 

Or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when delivered to the addressee.

 



4

 

 

8.4 Withholding. The Company may withhold from any amounts payable under the
Agreement, such federal, state and local income, unemployment, social security
and similar employment related taxes and similar employment related withholdings
as shall be required to be withheld pursuant to any applicable law or
regulation.

 

8.5 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and any such provision which is not valid or enforceable in
whole shall be enforced to the maximum extent permitted by law.





8.6 Captions. The captions of this Agreement are not part of the provisions and
shall have no force or effect. 

 

8.7 Entire Agreement. This Agreement contains the entire agreement among the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.

 

8.8 Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Executive’s employment
hereunder to the extent necessary to the intended preservation of such rights
and obligations.

 

8.9 Waiver. Either Party's failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing each
and every other provision of this Agreement.

 

8.10 Successors. This Agreement is personal to Executive and, without the prior
express written consent of the Company, shall not be assignable by Executive.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
estate, heirs, beneficiaries, and/or legal representatives. This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.

 

8.11 Joint Efforts/Counterparts. Preparation of this Agreement shall be deemed
to be the joint effort of the parties hereto and shall not be construed more
severely against any party. This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

8.12 Representation by Counsel. Each Party hereby represents that it has had the
opportunity to be represented by legal counsel of its choice in connection with
the negotiation and execution of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXECUTIVE:

  FUTURE FINTECH GROUP INC.      

By:

/s/ Yang Liu

    Name: Yang Liu   By: /s/ Shanchun Huang     Name: Shanchun Huang     Title:
CEO

 

 

5



 

 